The opinion of the court was delivered by
Bennett, J.
The main question in this case has been recently before the court in the case of Arnold v. The Estate *539of Arnold, 13 Vt. R. 362, in which it received a very full consideration, and we are well satisfied with that decision. As long as the administration of justice shall continue to be based upon evidence given under the sanction of an oath, by which the witness appeals to the Supreme Being for the truth of the evidence which he is about to give, and imprecates the Divine vengeance upon himself, if his testimony be false, so long must he who believes that there is no God be held incompetent as a witness; not on account of his religious belief, but rather from the want of it. It would, indeed, be worse than solemn mockery to be engaged in administering an oath to him who can feel no religious obligation.
The common law, the laws,of our sister states, and most other civilized countries, require a witness to believe that there is a God, and shall we be called upon to repudiate so conservative a principle? The testimony admitted in the county court to show the witness incompetent was proper. Tuttle v. Gridley, 18 Johns. R. 103. Curtis v. Strong, 4 Day R. 51. Wakefield v. Boss, 5 Mason R. 16, 18, 19, n. It would seem, that the witness should not be interrogated respecting his disbelief in a “ Supreme Being.”
If the witness, though once incompetent, has so changed his views as to remove the objection, he should be admitted. But this is a question of fact to be decided in the county, court, and of the sufficiency of the evidence to show the change, they must judge. It is not matter of error. The county court doubtless thought that a single declaration of ' the witness, made during the term, and after he was advised that he would be objected to on this account, that he did not then believe that there was no God, was unsatisfactory to show a change in fact of previous settled opinions.
The judgment of the county court is affirmed.